FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHAMMAD IJAZ MUGHAL,                            No. 07-73952

               Petitioner,                       Agency No. A097-354-808

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Mohammad Ijaz Mughal, a native and citizen of Pakistan, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence findings of fact, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 n.4 (9th Cir.

2003), and de novo claims of due process violations, Colmenar v. INS, 210 F.3d
967, 971 (9th Cir. 2000). We deny the petition for review.

      The Pakistani authorities detained and beat Mughal based on their mistaken

belief that he was someone else. Once they learned his true identity they stopped

harming him. Substantial evidence supports the agency’s conclusion that Mughal

failed to establish his mistreatment was on account of a protected ground. See INS

v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992). Because Mughal failed to

establish past persecution on account of a protected ground, he is not eligible for

humanitarian asylum. See 8 C.F.R. § 1208.13(b)(1)(iii)(B). Further, substantial

evidence supports the agency’s conclusion that Mughal failed to establish a well-

founded fear of future persecution on account of a protected ground. See Elias-

Zacarias, 502 U.S. at 483-84.

      Because Mughal has not met the standard for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                          2                                    07-73952
      Substantial evidence also supports the agency’s denial of CAT relief because

Mughal failed to show it is more likely than not that he would be tortured if

returned to Pakistan. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      Finally, we reject Mughal’s contention that the IJ erred by not requiring him

to testify in Urdu, because he stated he preferred to testify in English and an Urdu

interpreter was present at all times, and because Mughal failed to demonstrate that

an Urdu interpreter would have affected the outcome of the proceedings.

Colmenar, 210 F.3d at 971-72 (requiring prejudice to prevail on a due process

challenge).

      PETITION FOR REVIEW DENIED.




                                          3                                     07-73952